Order entered July 10, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00556-CV

                               SKEET PHILLIPS, Appellant

                                              V.

                                  RAY CLARK, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 90510-422

                                          ORDER
       Before the Court is appellee’s July 6, 2018 unopposed motion for an extension of time to

file a brief. We GRANT the motion and extend the time to August 2, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE